 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   MICHAEL W. REDDING
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-204 MCE

12                               Plaintiff,            ORDER DENYING REQUEST TO SEAL

13                         v.

14   ANTHONY ELLIS,

15                              Defendant.

16

17          The Court has reviewed the Government’s Request to Seal Exhibit’s Two and Three to the

18 Governments Opposition to the Defendant’s Motion to Suppress. ECF No. 63. That Motion is

19 DENIED without prejudice to renewal. Any renewed motion shall address the factors set forth in

20 Oregonian Publishing Co. v. U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th Cir.

21 1990).

22          IT IS SO ORDERED.

23 Dated: September 13, 2019

24

25

26
27

28

                                                       1
30
